DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 6/28/2019 as modified by the preliminary amendment filed also on 6/28/2019. 
Claims 1-20 are pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chockalingam et al. (U.S. Patent Application Publication No. 2016/0360462)

 Referring to Claim 1, Chockalingam et al. discloses a computer-implemented method, comprising: identifying, by a computing device, a first quality of wireless communication between a first base station and the computing device based on wireless signals that the computing device received from the first base station (pars 25 and 26, UE - signal quality, serving cell); identifying, by the computing device while the computing device remains in wireless communication with the first base station, a second quality of wireless communication between a second base station and the computing device based on wireless signals that the computing device received from the second base station (pars 25 and 26, UE - signal strength, neighbor cell); determining, by the computing device, that the second quality of wireless communication between the second base station and the computing device is better than the first quality of wireless communication between the first base station and the computing device (pars 25 and 26, neighbor with better signal quality); continuing, by the computing device, to wirelessly communicate with the first base station after having determined that the second quality of wireless communication is better than the first quality of wireless communication, as a result of one or more instructions received by 
 	Referring to Claim 11 as applied to Claim 1 above, Chockalingam et al. discloses the computer-implemented method, wherein continuing to wirelessly communicate with the first base station after having determined that the second quality of wireless communication is better than the first quality ofPage: 7of12 wireless communication includes the computing device sending communications to remote computing systems over the Internet exclusively through the first base station without sending communications to remote computing systems over the Internet through the second base station (Fig. 1, par 25, par 26, hysteresis value applied, UE does not switch, maintains connectivity with source cell, to Internet).  
	Referring to Claim 17 as applied to Claim 1 above, Chockalingam et al. discloses the computer-implemented method, further comprising: designating, by the computing device and based on the computing device having determined that the second quality of wireless communication is better than the first quality of wireless communication, the second base station as a base station for which to monitor signal quality more frequently than other base stations that are not so designated (pars 25 and 26, scenario in which neighbor cell with better signal quality, then handover triggered to neighbor cell, further monitoring for signal quality; Also, after handover, scenario in which hysteresis is not  applied or changed for frequent reporting).  
Claim 18 as applied to Claim 1 above, Chockalingam et al. discloses the computer-implemented method, further comprising: identifying, by the computing device while the computing device continues to wirelessly communicate with the first base station, a third quality of wireless communication between a third base station and the computing device based on wireless signals that the computing device received from the third base station (pars 25 and 26, neighbor cells, quality); determining, by the computing device, that the third quality of wireless communication is worse than the first quality of wireless communication between the first base station and the computing device (pars 25 and 26, scenario in which serving cell signal quality higher); monitoring, by the computing device, a quality of wireless communications between the first base station and the computing device at a first frequency (pars 25-27, a frequency band); monitoring, by the computing device, a quality of wireless communications between the third base station and the computing device at a third frequency that is less than the first frequency, as a result of the computing device having determined that the third quality ofPage: 10 of 12 wireless communication is worse than the first quality of wireless communication (pars 25-27, another frequency band; scenario in which serving cell signal quality higher); and monitoring, by the computing device, a quality of wireless communications between the second base station and the computing device at a second frequency that is greater than the third frequency, as a result of the computing device having determined that the second quality of wireless communication is better than the first quality of wireless communication (pars 25-27, another frequency band; scenario in which signal quality higher).  
Claim 19 as applied to Claim 18 above, Chockalingam et al. discloses the computer-implemented method, wherein the second frequency is same as the first frequency (par 25, same frequency band).  
	Referring to Claim 20, Chockalingam et al. discloses computing system, comprising: one or more processors; and one or more computer-readable devices including instructions that, when executed by the one or more processors, cause performance of operations that include: identifying, by a computing device, a first quality of wireless communication between a first base station and the computing device based on wireless signals that the computing device received from the first base station (pars 25 and 26, UE - signal quality, serving cell); identifying, by the computing device while the computing device remains in wireless communication with the first base station, a second quality of wireless communication between a second base station and the computing device based on wireless signals that the computing device received from the second base station (pars 25 and 26, UE - signal strength, neighbor cell); determining, by the computing device, that the second quality of wireless communication between the second base station and the computing device is better than the first quality of wireless communication between the first base station and the computing device (pars 25 and 26, neighbor with better signal quality); continuing, by the computing device, to wirelessly communicate with the first base station after having determined that the second quality of wireless communication is better than the first quality of wireless communication, as a result of one or more instructions received by the computing device from the first base station (pars 25 and 26, hysteresis value applied to avoid repeated switching); and providing, by the computing device while the .
 	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam et al. (U.S. Patent Application Publication No. 2016/0360462) in view of Zavattaro (WO 2013/09355, as cited by Applicant)

 	Referring to Claim 2 as applied to Claim 1 above, Chockalingam et al. discloses the computer-implemented method (pars 25 and 26).
However, Chockalingam et al. do not disclose providing the indication that wireless communication with the computing device has the second quality includes presenting, by a display of the computing device, an indication that wireless communication with the computing device has the second quality.
In the same field of endeavor, Zavattaro discloses providing the indication that wireless communication with the computing device has the second quality includes presenting, by a display of the computing device, an indication that wireless communication with the computing device has the second quality (Figures 4a-5d and page 13, signal quality displayed, e.g. ‘407’, ‘408’).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing the indication that wireless communication with the computing device has the second quality includes presenting, by a display of the computing device, an indication that wireless communication with the computing device has the second quality, as taught by Zavattaro, in the method of Chockalingam et al., for the purpose of selecting one of plurality of network connectivity options (Zavattaro, Abstract).
Referring to Claim 3 as applied to Claim 1 above, Chockalingam et al. discloses the computer-implemented method (pars 25 and 26).  
However, Chockalingam et al. do not disclose providing the indication that wireless communication with the computing device has the second quality includes 
In the same field of endeavor, Zavattaro discloses providing the indication that wireless communication with the computing device has the second quality includes presenting, in a status bar of a display of the computing device, a displayed indication that wireless communication with the computing device has the second quality (Figures 4a-5d and page 13, signal qualities displayed, bars - e.g. ‘407’, ‘408’).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing the indication that wireless communication with the computing device has the second quality includes presenting, in a status bar of a display of the computing device, a displayed indication that wireless communication with the computing device has the second quality, as taught by Zavattaro, in the method of Chockalingam et al., for the purpose of selecting one of plurality of network connectivity options (Zavattaro, Abstract).
 Referring to Claim 4 as applied to Claim 3 above, Chockalingam et al. discloses the computer-implemented method (pars 25 and 26).  
However, Chockalingam et al. do not disclose displayed indication in the status bar that wireless communication with the computing device has the second quality comprises a presentation of a second number of bars representing signal strength; and the first quality of wireless communication corresponds to a presentation of a first number of bars representing signal strength that is different from and less than the second number of bars.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate displayed indication in the status bar that wireless communication with the computing device has the second quality comprises a presentation of a second number of bars representing signal strength; and the first quality of wireless communication corresponds to a presentation of a first number of bars representing signal strength that is different from and less than the second number of bars, as taught by Zavattaro, in the method of Chockalingam et al., for the purpose of selecting one of plurality of network connectivity options (Zavattaro, Abstract).
Referring to Claim 5 as applied to Claim 4 above, Chockalingam et al. discloses the computer-implemented method (pars 25 and 26).  
However, Chockalingam et al. do not disclose displayed indication in the status bar that wireless communication with the computing device has the second quality comprises the presentation of the second number of bars along with a presentation of the first number of bars to indicate that wireless communication with the computing device has the first quality in addition to the second quality; and the presentation of the 
In the same field of endeavor, Zavattaro discloses displayed indication in the status bar that wireless communication with the computing device has the second quality comprises the presentation of the second number of bars along with a presentation of the first number of bars to indicate that wireless communication with the computing device has the first quality in addition to the second quality; and the presentation of the second number of bars is graphically different from the presentation of the first number of bars (Figures 4a-5d and page 13, two different signal qualities displayed, bars - e.g. ‘407’, ‘408’ in at least figs. 4a and 4b).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate displayed indication in the status bar that wireless communication with the computing device has the second quality comprises the presentation of the second number of bars along with a presentation of the first number of bars to indicate that wireless communication with the computing device has the first quality in addition to the second quality; and the presentation of the second number of bars is graphically different from the presentation of the first number of bars, as taught by Zavattaro, in the method of Chockalingam et al., for the purpose of selecting one of plurality of network connectivity options (Zavattaro, Abstract).
 Referring to Claim 6 as applied to Claim 4 above, Chockalingam et al. discloses the computer-implemented method (pars 25 and 26).  

In the same field of endeavor, Zavattaro discloses presentation of the first number of bars comprises a presentation of a first contiguous portion a graphical object; and the presentation of the second number of bars comprises a presentation of a second contiguous portion of the graphical object that includes the first contiguous portion and an additional portion of the graphical object (Figures 4a-5d and page 13, two different signal qualities displayed, bars - e.g. ‘407’, ‘408’ in at least figs. 4a and 4b).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate presentation of the first number of bars comprises a presentation of a first contiguous portion a graphical object; and the presentation of the second number of bars comprises a presentation of a second contiguous portion of the graphical object that includes the first contiguous portion and an additional portion of the graphical object, as taught by Zavattaro, in the method of Chockalingam et al., for the purpose of selecting one of plurality of network connectivity options (Zavattaro, Abstract).
Referring to Claim 7 as applied to Claim 4 above, Chockalingam et al. discloses the computer-implemented method (pars 25 and 26).  
However, Chockalingam et al. do not disclose displayed indication in the status bar that wireless communication with the computing device has the second quality is an 
In the same field of endeavor, Zavattaro discloses displayed indication in the status bar that wireless communication with the computing device has the second quality is an only indication presented by the display of the computing device of a quality of wireless communication with the computing device (Fig. 7a, only one network quality).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate displayed indication in the status bar that wireless communication with the computing device has the second quality is an only indication presented by the display of the computing device of a quality of wireless communication with the computing device, as taught by Zavattaro, in the method of Chockalingam et al., for the purpose of showing currently active network connectivity (Zavattaro, page 26, lines 11-12).
Allowable Subject Matter
Claims 8-10 and 12-16 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 12 are allowed because the prior art of record singly or in combination failed to teach claimed third party program and partial communications with related functionality in view of the limitations of the base claim. Claims 9, 10, and 13-16 are allowed as being dependent on claims 8 and 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to displaying signal quality: 	U.S. Pat. Application Pub. No. 2016/0029204 to Lalwaney 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Suhail Khan/

Primary Examiner, Art Unit 2642